Citation Nr: 0114484	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-24 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,048.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from February 1954 to October 
1957.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Los Angeles, California.  


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of $1,048 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The veteran received pension to which he was not entitled 
due to fault on his part and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
in the creation of the debt is not shown.  

3.  The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding his benefits 
would defeat the purpose of the pension program.

4.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $1,048 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 
1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in May 2000 Committee decision 
of the reasons and bases for the denial of his claim.  He was 
likewise informed in the September 2000 statement of the 
case.  VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  The Board 
concludes the discussions in the May 2000 Committee decision 
as well as in the statement of the case, which were both sent 
to the veteran, informed him of the information and evidence 
needed to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this case, the veteran has presented his 
arguments and submitted financial information in support of 
his claim.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran.  There is sufficient evidence of 
record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In an October 1984 rating decision, the veteran was granted 
entitlement to nonservice-connected pension benefits.  In 
October 1984, the veteran was provided notification of the 
October 1984 rating decision and that the veteran had been 
awarded VA improved pension benefits.  In that notice, he was 
provided a VA Form 21-8768 which informed him that he was 
obligated to provide prompt notice of any change in income or 
net worth and that a failure to provide such would result in 
the creation of an overpayment which would be subject to 
recovery.

In November 1992, an EVR was received from the veteran 
showing his income for the previous annual year and his 
projected income for the following annual year.  The veteran 
reported having no SSA income.  In December 1993, an EVR was 
received from the veteran showing his income for the previous 
annual year and his projected income for the following annual 
year.  The veteran reported having no SSA income.

In October 1997, an EVR was received from the veteran showing 
his income for the previous annual year.  The veteran 
reported having no SSA income.  In October 1997, VA sent the 
veteran a letter which reminded him that the amount of money 
that he received from VA was based on many things and that 
changes in income status and dependency were the most 
important.  He was again notified that he was required to 
notify VA immediately of any change in his income.  He was 
informed that if he had any income now which was not 
currently reported, he should inform VA.  The veteran was 
specifically informed that he needed to report any income 
that he received from the SSA.  Also, in October 1997, VA 
requested further income information from the veteran.  

In August 1998, information was received from the veteran 
showing that he was issued a letter by the SSA in August 1997 
which informed him that he would be paid SSA benefits 
beginning in January 1998.  

In an April 1998 letter, VA informed the veteran that his 
improved pension benefits had been adjusted to reflect his 
SSA income.  He was informed that an overpayment may have 
been created which he would be notified of in the future.  He 
was also provided a VA Form 21-8768.  In May 1998, the 
veteran was informed that an overpayment in the amount of 
$344 had been created and that he could dispute the debt or 
request a waiver of the recovery thereof.  The $344 
represented one SSA payment.  The veteran requested a waiver 
of the recovery of the debt.  In May 1998, he submitted a 
financial status report which showed that his monthly debts 
exceeded his monthly income by $8.  No assets or outstanding 
debts were listed.  Thereafter, the veteran's request for a 
waiver of the recovery of the overpayment was granted.  The 
Committee determined that the veteran was partially at fault 
in the creation of the debt since he was aware of his award 
of SSA benefits, but was unsure when they would commence; 
that he was experiencing financial hardship; and that 
recoupment of the debt would defeat the purpose for which it 
was intended.  

Thereafter, the RO determined that another overpayment was 
created because all of the veteran's SSA payments had not 
been considered.  As noted, the prior overpayment reflected 
only one SSA payment even though the veteran had been paid 
more by SSA.  In November 1998, the veteran was notified that 
an overpayment in the amount of $1,032 (representing three 
SSA payments) had been created and that he could dispute the 
debt or request a waiver of the recovery thereof.  The 
veteran requested a waiver of the recovery thereof.

In December 1998, the veteran submitted information showing 
that he had a dental expense of over $2000 which he paid in 
November to December 1998.  He submitted supporting medical 
evidence.  Thereafter, he submitted further verification of 
dental expenses.  

In January 1999, VA informed the veteran that his improved 
pension benefits had been adjusted to reflect an increase in 
his SSA income to $360 per month.  He was informed that an 
overpayment may have been created which he would be notified 
of in the future.  He was also provided a VA Form 21-8768.  

In a February 1999 letter, VA informed the veteran that his 
improved pension benefits had been adjusted to reflect an 
increase in his SSA income to $361 per month.  He was 
informed that an overpayment may have been created which he 
would be notified of in the future.  He was also provided a 
VA Form 21-8768.  

In February 1999, the veteran again requested a waiver of the 
recovery of the overpayment of improved benefits debt.  The 
veteran claimed that he was experiencing hardship.  The 
veteran submitted a financial status report which showed that 
his monthly income exceeded monthly debts by $32.  He listed 
no assets or outstanding debts.  

In March and April 1999 letters, the veteran was notified of 
adjustments in his improved pension benefits.  In addition, 
the veteran's debt was reduced to $670.  

In an April 1999 determination, the Committee granted the 
veteran's request for a waiver of the $670 debt.  The 
Committee determined that the veteran was at fault in the 
creation of the debt, but he was also experiencing financial 
hardship and that recoupment of the debt would defeat the 
purpose for which it was intended.  The Committee indicated 
that the debt at issue had been reduced by an award action.  

In a May 1999 determination, the Committee determined that 
the prior Committee decision erred in that it indicated that 
the debt at issue had been reduced by an award action when it 
actually was reduced by collection (monies had been withheld 
from the veteran's improved pension benefits payments).  The 
Committee determined that waiver was warranted for the debt 
of $1048.  

In June 1999, a paid and due audit was conducted.  In a 
November 1999 letter, the veteran was notified of adjustments 
in his improved pension benefits due to an increased in his 
SSA benefits to $364 per month.  He was provided a VA Form 
21-8768.

In May 2000, the Committee reviewed the prior two Committee 
decisions.  The Committee held that there was clear and 
unmistakable error in these decisions.  The Committee stated 
that in March 1999, VA amended the veteran's benefits for the 
period of February 1998 though February 1999.  This award 
action generated a payment of $1,332 (due to the reported 
medical expenses) which was issued to the veteran.  However, 
the period of the overpayment at issue was from December 1997 
though October 1998 (the overpayment which was created due to 
SSA payments).  Therefore, the Committee noted that the 
benefits due from the award action should have been withheld 
and applied to liquidate the overpayment.  However, this 
action was not taken.  The veteran was issued payment and his 
overpayment remained unchanged.  The Committee determined 
that the prior Committee decisions which failed to consider 
the foregoing constituted clear and unmistakable error.  
Accordingly, the Committee determined that reconsideration of 
the waiver request for the debt in the amount of $1048 was 
warranted.  

The Committee determined that recovery of the overpayment of 
VA improved pension benefits in the amount of $1,048 would 
not be against equity and good conscience.  The Committee 
indicated that the veteran was at fault in the creation of 
the overpayment because he failed to timely report his SSA 
payments.  Although hardship was shown, the Committee 
essentially found that the hardship was nullified by the 
issuance of the $1,332 check.  The Committee determined that 
the veteran had been unjustly enriched as he had been more 
than once for the same period and because of the supplemental 
check, the purpose of the pension program, to supplement his 
income, had not been defeated.  In addition, the Committee 
found that there was no evidence that the veteran changed his 
position to his detriment in reliance upon his benefits as 
being correct.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault for not notifying the VA promptly of his receipt of 
SSA benefits.  The veteran had been notified repeatedly in 
the past via VA letters and VA Forms 21-8768 of his 
responsibility to promptly notify VA of all changes in his 
income.  Therefore, although the veteran claims that some 
loss of memory caused him not to promptly notify the changes 
in his income, the Board finds that the creation of the 
overpayment at issue was the veteran's fault without fault on 
the part of VA due to the repeated notifications afforded to 
the veteran and the fact that the veteran is considered 
competent to handle his finances.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran's expenses and his debts approximate 
each other.  In addition, the veteran's monthly income is low 
and he clearly lives a very frugal lifestyle.  He has no 
assets whatsoever and he did not report all of his expenses 
to include basic necessities such as clothing.  The Committee 
determined that the veteran's financial hardship was 
nullified by the payment to him by VA of the money.  However, 
the Board notes that the issuance of payments to the veteran 
after his report of medical expenses was error on the part of 
VA, as noted by the Committee.  Those benefits should have 
been withheld in light of the pending overpayment.  However, 
VA made payment to the veteran and he used the monies to pay 
for medical expenses, which is documented in the record.  The 
veteran no longer has this money with which to pay back VA.  
As such, there is in fact financial hardship at this time.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled, and as such, 
would cause unjust enrichment to the debtor.  Likewise, there 
is no indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.  
However, is possible that the veteran has relied on the prior 
Committee action discharging debt, although this is unclear 
from the record.  

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
which is to assist veterans in need of financial assistance 
due to disability.  The veteran was paid monies which should 
have been used by VA to recoup the debt, but he used those 
monies to repay medical bills.  He currently has no money 
with which to repay the debt.  The fact that the debt was not 
recouped instead of the veteran being paid the excess monies 
was again due to VA error.  To recoup those monies now would 
defeat the veteran's current need for VA pension benefits and 
would deprive him of the basic necessities.  

The Board finds that in weighing all of the elements of 
equity and good conscience, the element of financial hardship 
that would be caused by recoupment of the debt outweighs the 
elements which are not in the veteran's favor in this 
particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.

In reaching this determination, the Board notes that there 
are multiple waiver determinations, two determinations of 
clear and unmistakable error, questions from Ft. Snelling 
regarding the intent of the RO, and the apparent re-issuance 
of benefits that should not have been issued.  In view of the 
facts, we are not convinced that this veteran should have 
known what he was to do.  When there is confusion on the part 
of VA, we believe that if is likely that a veteran may also 
be confused.




ORDER

Waiveer of recovery is granted.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

